Citation Nr: 0906911	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  05-19 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than December 
13, 1989 for the award of service connection for chloracne.

2.  Entitlement to an initial disability rating in excess of 
10 percent for chloracne.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, T. G., and S. L.




ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 
1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from January 2004 and September 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO).

In November 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.

The Board observes that the RO accepted the Veteran's 
substantive appeal on the issue of entitlement to an initial 
disability rating in excess of 10 percent for chloracne even 
though it does not appear to have timely received.  See 
38 C.F.R. § 20.302(b) (2008).  However, the Board notes that 
in personal and telephone contacts with the Veteran one month 
after the issuance of the statement of the case on this 
issue, the Veteran continued to express his disagreement over 
the evaluation assigned for his chloracne.  The Court of 
Appeals for Veteran's Claims has held that when there is no 
indication that the RO has closed an appeal, and when the 
subsequent pattern of RO conduct has treated a veteran's 
filing as timely, then there is no problem with regard to the 
timeliness of the filing of the Substantive Appeal that would 
deprive the Board of jurisdiction.  Gonzalez-Morales v. 
Principi, 16 Vet. App. 556 (2003).  In light of the 
circumstances, the Board will exercise jurisdiction over the 
issue of entitlement to an initial disability rating in 
excess of 10 percent for chloracne.


For reasons explained below, the issue of entitlement to an 
initial disability rating in excess of 10 percent for 
chloracne is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  There is no evidence of record to show that a claim for 
service connection for a skin disability or chloracne was 
filed within one year of the Veteran's date of discharge from 
service.

2.  On May 29, 1985, the Veteran filed an original claim for 
service connection for a skin disability, and in an August 
1985 rating decision, the RO denied the claim.  The Veteran 
was notified of such decision by a letter dated in September 
1985, but did not file a timely appeal, and the August 1985 
rating decision is final.

3.  On December 13, 1989, the Veteran filed a request to 
reopen his previously denied claim for service connection for 
a skin disability.  In a January 2004 rating decision, the RO 
granted service connection for chloracne and assigned August 
14, 1992 as the effective date of the award.  Thereafter, in 
an October 2005 rating decision, the RO granted an earlier 
effective date of December 13, 1989 for the award of service 
connection for chloracne.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 13, 
1989 for the award of service connection for chloracne have 
not been met.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002); 
38 C.F.R. §§ 3.151, 3.400 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2008).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case, the Veteran's claim for an earlier effective 
date for chloracne arises from the initial grant of service 
connection for that disability.  Preadjudicatory VCAA notice 
was provided in an August 2001 letter, which advised the 
Veteran of what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by him and what 
information and evidence will be obtained by VA.

In Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2008).  Thus, 
VA's duty to notify in this case has been satisfied.  See 
generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability 
rating, the claim is classified as an original claim, rather 
than as one for an increased rating); see also Shipwash v. 
Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. 
West, 12 Vet. App. 119 (1999) (establishing that initial 
appeals of a disability rating for a service-connected 
disability fall under the category of "original claims").

The record also reflects that there is no error in the duty 
to assist.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, post-service VA 
treatment records and examination reports, and hearing 
testimony.

Moreover, the Veteran was an active participant in the claims 
process by providing written argument and testifying at a 
hearing.  His Substantive Appeal reflected actual knowledge 
of the requirements to establish an effective date, as he 
indicated that he was seeking an earlier effective date based 
on the date entitlement arose for his skin disability.  He 
also cited to specific VA regulations during the course of 
his hearing.  Thus, the Veteran was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the Veteran.  See Sanders, 487 F.3d 881.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).



Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that the effective date for the grant of 
service connection for chloracne should be the day following 
his discharge from service as the date entitlement arose, or 
based on the date that the original claim for service 
connection was received.

The Veteran has argued that, because his chloracne arose in 
service, he should receive an effective date of the day 
following service discharge.  He argues that because a 
presumption of service connection for chloracne is warranted 
for veterans who served in Vietnam, the effective date should 
be the day following his discharge from service.  The statute 
and regulations pertaining to establishing presumptive 
service connection for chloracne, 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307 and 3.309, permit the award of service 
connection for chloracne without proof of the condition in 
service, if the condition is shown within one year following 
the last day of service in Vietnam.  Neither the regulations 
nor the statute address the effective date to be assigned to 
an award of service connection for chloracne.  Rather, the 
provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 apply.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2008).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2008).  However, if a claim is received within one year from 
the date of discharge or release from service, the effective 
date of an award for disability compensation to a veteran 
shall be the day following the date of discharge or release.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2) (2008); see 
also Wright v. Gober, 10 Vet. App. 343, 346-48 (1997).  
Generally, a specific claim in the form prescribed by VA must 
be filed in order for VA benefits to be paid.  38 U.S.C.A. § 
5101(a); 38 C.F.R. §§ 3.151, 3.160 (2008).

In this case, there is no evidence of record to show that a 
claim for service connection for a skin disability or 
chloracne was filed within one year of the Veteran's date of 
discharge or at any time prior to May 29, 1985, despite the 
Veteran's hearing testimony alleging that he had first filed 
a claim for chloracne in 1972.  The Veteran did file a claim 
for education benefits in 1972, but nothing on that 
application indicates an intent to file a claim for service 
connected compensation for a skin condition.  Indeed, on his 
original application for compensation filed in May 1985, the 
Veteran acknowledged that the only prior claim filed was one 
for education benefits.

As noted above, on May 29, 1985, the Veteran filed an 
original claim for service connection for a skin disability, 
and in an August 1985 rating decision, the RO denied the 
claim.  The Veteran was notified of such decision by a letter 
dated in September 1985.  The notice included appellate 
rights and advised the Veteran that he had one year to 
appeal.  The Veteran did not file a timely appeal, and 
therefore the August 1985 rating decision became final.  See 
38 U.S.C.A. § 7105 (West 2002); see also 38 C.F.R. §§ 20.302; 
20.1103 (2008).

The next correspondence in the file was received on December 
13, 1989, wherein the Veteran filed a request to reopen his 
previously denied claim for service connection for a skin 
disability.  In a January 2004 rating decision, the RO 
granted service connection for chloracne and assigned August 
14, 1992 as the effective date of the award.  The Veteran 
filed a timely appeal.  Thereafter, in an October 2005 rating 
decision, the RO granted an earlier effective date of 
December 13, 1989, the date of receipt of the reopened claim, 
for the award of service connection for chloracne.

Unless specifically provided otherwise, the effective date of 
an award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 2002).  The 
implementing regulation states that the effective date of an 
evaluation and an award of compensation based on a reopened 
claim will be the "[d]ate of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 3.400(r) 
(2008) (emphasis added).  

While the Veteran argues that his effective date should be 
based on the date entitlement arose (i.e. the day following 
discharge from service), as he did not file a claim within a 
year of his discharge, the date of claim controls as it is 
later than the date entitlement arose.  Id.  The date of 
receipt of the Veteran's reopened claim is December 13, 1989.  
There is no correspondence in the record received between the 
September 1985 denial letter and the December 1989 claim.  
Therefore, according to 38 U.S.C.A. § 5110(a) (West 2002) and 
38 C.F.R. § 3.400(r) (2008), December 13, 1989 is the 
appropriate effective date for the grant of service 
connection for chloracne.  As a result, the Veteran is not 
legally entitled to an effective date of the date following 
his service discharge or of the date of his original claim.

As a final matter, the Board notes that 38 C.F.R. § 3.816 
addresses effective dates for the award of service connection 
for certain conditions associated with herbicide exposure 
pursuant to the class action litigation in Nehmer v. United 
States Department of Veterans Affairs, No. CV-86-6160 TEH 
(N.D. Cal.).  However, that regulation specifically excludes 
chloracne claims.  See 38 C.F.R. § 3.816 ("(2) Covered 
herbicide diseases means a disease for which the Secretary of 
Veterans Affairs has established a presumption of service 
connection before October 1, 2002, pursuant to the Agent 
Orange Act of 1991, Public Law 102-4, other than 
chloracne.") (emphasis added).  Thus, that regulation is not 
applicable.  

Given the above, the law provides that the earliest effective 
date that may be assigned for the grant of service connection 
for the Veteran's chloracne is the date of receipt of the 
reopened claim on December 13, 1989.  See 38 U.S.C.A. § 
5110(a) (West 2002); see also 38 C.F.R. § 3.400(r) (2008).  
Consequently, an effective date earlier than December 13, 
1989 is not warranted on any legal basis.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law is 
dispositive of the claim, it should be denied because of lack 
of legal entitlement under the law).


ORDER

Entitlement to an effective date earlier than December 13, 
1989 for the award of service connection for chloracne is 
denied.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim for an 
initial disability rating in excess of 10 percent for 
chloracne.

The Veteran most recently underwent a VA examination for his 
skin in June 2004.  At that time, examination revealed ice 
pick scarring on his cheeks, open comedones in the peri-
orbital area and behind his ears, subcutaneous papules and 
open comedones on his earlobes and cheeks, and slightly 
hyperpigmented patches in his groin area.  He was diagnosed 
with core acne and intertrigo on that occasion.  Since that 
time, no evidence documenting medical treatment for the 
Veteran's chloracne has been associated with the claims file.

At his November 2008 Travel Board hearing, the Veteran 
testified that, during the summertime, he looks like a 
different person because his skin disability affects his face 
from the bottom of his eyes all the way down to below his 
chin.  He also testified that his condition produces some 
spots just above his eyebrows and more predominantly in his 
temple area.  The Veteran affirmed that his skin disability 
affects his face, cheeks, earlobes, back of shoulders, groin 
area, and feet.  He also confirmed that he had received all 
of his medical treatment from the VA Medical Center in 
Birmingham, Alabama.

As noted above, the Veteran's most recent VA examination was 
in June 2004, more than four years ago.  As the Veteran 
testified in November 2008 that more areas of his body are 
now affected, the current severity and extent of his skin 
disability is unclear; thus, the Board finds that a new VA 
examination is necessary in order to fully and fairly 
evaluate his claim for a higher initial rating for his 
service-connected chloracne.  An attempt to schedule the 
examination during the summer months should be made.

Since the Board has determined that a VA examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2008) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2008) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the 
evidence of record.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain relevant VA treatment 
records from the Birmingham, Alabama VA 
healthcare system, dating since January 
1997.

2.  Schedule the Veteran for a VA skin 
examination to determine the current 
nature and extent of his service-
connected chloracne.  The claims file 
should be provided to and reviewed by 
the examiner in conjunction with the 
examination.  Any tests or studies 
deemed necessary should be conducted 
and the results reported in detail.

The examiner should described the 
symptomatology of the Veteran's chloracne 
in detail and should state each of the 
following: percentage of face and neck 
affected; percentage of skin area (exposed 
and unexposed) affected; type, extent, and 
duration of all topical and/or systemic 
treatment required during the past 12-
month period; the extent to which the 
Veteran's service-connected chloracne is 
productive of exudation, itching, 
extensive lesions, ulceration, 
exfoliation, crusting, or systemic or 
nervous manifestations, and the duration 
of such.  The examiner should comment on 
the severity of any disfigurement of the 
face and neck.  Unretouched color 
photographs should also be provided.

3.  After the development requested 
above has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefit sought on 
appeal remains denied, then the Veteran 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and be given the 
opportunity to respond thereto.  The 
case should then be returned to the 
Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


